DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per the specification, at page 1, paragraph [0001]  line 2,   the phrase  - -now U.S. Patent No.   10,694,370 - -  has been inserted before “the” .

The claims have been replaced or amended as follows: 
-
(Currently Amended) A computer system comprising:
	a processor;
	a communications module coupled to the processor; and,
	a memory coupled to the processor and storing instructions that, when executed by the         processor, cause the computer system to:
obtain, in response to a triggering of a website, a condition to be satisfied in performing a transfer of value, wherein the condition includes at least one of a maximum input/output variance and a maximum transfer of value latency;
		evaluate a plurality of data transfer methods based on the condition; and
enable the data transfer method of the plurality of data transfer methods that best satisfies the condition, wherein the condition includes the maximum transfer of value latency and wherein the data transfer method that best satisfies the condition involves an intermediary system and wherein evaluating the plurality of data transfer methods includes determining that a latency introduced by involving the intermediary system results in an overall transfer of value latency less than the maximum transfer of value latency.

(Original) The computer system of claim 1, wherein the instructions further causes the computer system to:
	disable the data transfer method of the plurality of data transfer methods that least satisfies the condition.
(Original) The computer system of claim 1, wherein the instructions further cause the computer system to:
	receive a signal from a remote electronic device via a network using the communications module, the received signal representing information including a context for a transfer of value between a database record associated with a data sender and a database record associated with a data receiver, the context including an identifier for the data receiver, and wherein the condition is obtained based on the identifier for the data receiver.

(Original) The computer system of claim 3, wherein the context for the transfer of value further includes at least one of a tax amount, a shopping cart contents, a shipping address, and a uniform resource locator of a payment processor.

(Canceled) 

(Currently Amended) A computer system comprising:
	a processor;
a communications module coupled to the processor; and,
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to:
obtain, in response to a triggering of a website, a condition to be satisfied in performing a transfer of value, wherein the condition includes at least one of a maximum input/output variance and a maximum transfer of value latency;
evaluate a plurality of data transfer methods based on the condition; and
enable the data transfer method of the plurality of data transfer methods that best satisfies the condition,
wherein obtaining the condition to be satisfied in performing the transfer of value includes the computer system:
	sending a signal to a computer system via a network using the communications module, the sent signal representing information including a request for the condition to be satisfied in performing the transfer of value; and
	receiving a signal from the computer system, the received signal representing information including a response indicating the condition to be satisfied in performing the transfer of value.

(Currently Amended) A computer system comprising:
	a processor;
a communications module coupled to the processor; and,
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to:
obtain, in response to a triggering of a website, a condition to be satisfied in performing a transfer of value, wherein the condition includes at least one of a maximum input/output variance and a maximum transfer of value latency;
evaluate a plurality of data transfer methods based on the condition;
enable the data transfer method of the plurality of data transfer methods that best satisfies the condition; and
	send a signal to a computer system, the sent signal representing information including an indication that the transfer of value has been enabled.

(Original) The computer system of claim 1 wherein enabling the data transfer method includes initiating the transfer of value using the enabled data transfer method.

(Currently Amended) A computer system comprising:
	a processor;
a communications module coupled to the processor; and,
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to:
obtain, in response to a triggering of a website, a condition to be satisfied in performing a transfer of value, wherein the condition includes at least one of a maximum input/output variance and a maximum transfer of value latency;
evaluate a plurality of data transfer methods based on the condition; and
enable the data transfer method of the plurality of data transfer methods that best satisfies the condition,
wherein enabling the transfer of value includes the computer system sending a signal to at least one of a data sender and a data receiver, the signal representing information including an indication of the enabled data transfer method, the enabled data transfer method being selectable by the at least one of the data sender and the data receiver to perform the transfer of value.

(Original) The computer system of claim 1, wherein the transfer of value represents a transfer of funds from a payor to an account of a payee.
(Currently Amended) A computer-implemented method comprising:
obtaining, by a processor in response to a triggering of a website, a condition to be satisfied in performing a transfer of value, wherein the condition includes at least one of a maximum input/output variance and a maximum transfer of value latency;
	evaluating a plurality of data transfer methods based on the condition; and
	enabling the data transfer method of the plurality of data transfer methods that best satisfies the condition, wherein the condition includes the maximum transfer of value latency and wherein the data transfer method that best satisfies the condition involves an intermediary system and wherein evaluating the plurality of data transfer methods includes determining that a latency introduced by involving the intermediary system results in an overall transfer of value latency less than the maximum transfer of value latency.

(Original) The method of claim 11, further comprising: 
	disabling the data transfer method of the plurality of data transfer methods that least satisfies the condition.

(Previously Presented) The method of claim 11, further comprising:
	receiving a signal from a remote electronic device via a network, the received signal representing information including a context for a transfer of value between a database record associated with a data sender and a database record associated with a data receiver, the context including an identifier for a data receiver, and wherein the condition is obtained based on the identifier for the data receiver.

(Original) The method of claim 13, wherein the context for the transfer of value further includes at least one of a tax amount, a shopping cart contents, a shipping address, and a uniform resource locator of a payment processor.

(Canceled)

(Currently Amended) A computer-implemented method comprising:
obtaining, by a processor in response to a triggering of a website, a condition to be satisfied in performing a transfer of value, wherein the condition includes at least one of a maximum input/output variance and a maximum transfer of value latency;
evaluating a plurality of data transfer methods based on the condition; and
enabling the data transfer method of the plurality of data transfer methods that best satisfies the condition,
wherein obtaining the condition to be satisfied in performing the transfer of value includes:
	sending a signal to a computer system via a network, the sent signal representing information including a request for the condition to be satisfied in performing the transfer of value; and
	receiving a signal from the computer system, the received signal representing information including a response indicating the condition to be satisfied in performing the transfer of value.

(Currently Amended) A computer-implemented method comprising:
obtaining, by a processor in response to a triggering of a website, a condition to be satisfied in performing a transfer of value, wherein the condition includes at least one of a maximum input/output variance and a maximum transfer of value latency;
evaluating a plurality of data transfer methods based on the condition;
enabling the data transfer method of the plurality of data transfer methods that best satisfies the condition; and
	sending a signal to a computer system, the sent signal representing information including an indication that the transfer of value has been enabled.

(Original) The method of claim 11 wherein enabling the data transfer method includes initiating the transfer of value using the enabled data transfer method.

(Currently Amended) A computer-implemented method comprising:
obtaining, by a processor in response to a triggering of a website, a condition to be satisfied in performing a transfer of value, wherein the condition includes at least one of a maximum input/output variance and a maximum transfer of value latency;
evaluating a plurality of data transfer methods based on the condition; and
enabling the data transfer method of the plurality of data transfer methods that best, satisfies the condition,
wherein enabling the transfer of value includes sending a signal to at least one of a data sender and a data receiver, the signal representing information including an indication of the enabled data transfer method, the enabled data transfer method being selectable by the at least one of the data sender and the data receiver to perform the transfer of value.

(Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a processor of a computer system cause the computer system to:
obtain, by the processor in response to a triggering of a website, a condition to be satisfied in performing a transfer of value, wherein the condition includes at least one of a maximum input/output variance and a maximum transfer of value latency;
	evaluate a plurality of data transfer methods based on the condition; and
	enable the data transfer method of the plurality of data transfer methods that best satisfies the condition, wherein the condition includes the maximum transfer of value latency and wherein the data transfer method that best satisfies the condition involves an intermediary system and wherein evaluating the plurality of data transfer methods includes determining that a latency introduced by involving the intermediary system results in an overall transfer of value latency less than the maximum transfer of value latency.

-  


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-4, 6-14 and 16-20 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“enable the data transfer method of the plurality of data transfer methods that best satisfies the condition, wherein the condition includes the maximum transfer of value latency and wherein the data transfer method that best satisfies the condition involves an intermediary system and wherein evaluating the plurality of data transfer methods includes determining that a latency introduced by involving the intermediary system results in an overall transfer of value latency less than the maximum transfer of value latency” as recited in independent claim 1.

“ enable the data transfer method of the plurality of data transfer methods that best 
satisfies the condition, wherein obtaining the condition to be satisfied in performing the transfer of value includes the computer system: sending a signal to a computer system via a network using the communications module, the sent signal representing information including a request for the condition to be satisfied in performing the transfer of value, and receiving a signal from the computer system, the received signal representing information including a response indicating the condition to be satisfied in performing the transfer of value” as recited in independent claim 6.




“evaluate a plurality of data transfer methods based on the condition, enable the data 
transfer method of the plurality of data transfer methods that best satisfies the condition, and send a signal to a computer system, the sent signal representing information including an indication that the transfer of value has been enabled” as recited in independent claim 7.

“evaluate a plurality of data transfer methods based on the condition, and enable the 
data transfer method of the plurality of data transfer methods that best satisfies the condition, wherein enabling the transfer of value includes the computer system sending a signal to at least one of a data sender and a data receiver, the signal representing information including an indication of the enabled data transfer method, the enabled data transfer method being selectable by the at least one of the data sender and the data receiver to perform the transfer of value” as recited in independent claim 9.

	“evaluating a plurality of data transfer methods based on the condition; and enabling the data transfer method of the plurality of data transfer methods that best satisfies the condition, wherein the condition includes the maximum transfer of value latency and wherein the data transfer method that best satisfies the condition involves an intermediary system and wherein evaluating the plurality of data transfer methods includes determining that a latency introduced by involving the intermediary system results in an overall transfer of value latency less than the maximum transfer of value latency” as recited in independent claim 11.

“enabling the data transfer method of the plurality of data transfer methods that best satisfies the condition, wherein obtaining the condition to be satisfied in performing the transfer of value includes: sending a signal to a computer system via a network, the sent signal representing information including a request for the condition to be satisfied in performing the transfer of value, and  receiving a signal from the computer system, the received signal representing information  including a response indicating the condition to be satisfied in performing the transfer of value” as recited in independent claim 16.

“evaluating a plurality of data transfer methods based on the condition, enabling the data transfer method of the plurality of data transfer methods that best satisfies the condition, and sending a signal to a computer system, the sent signal representing information including an indication that the transfer of value has been enabled” as recited in independent claim 17.

“evaluating a plurality of data transfer methods based on the condition, and enabling the data transfer method of the plurality of data transfer methods that best, satisfies the condition, wherein enabling the transfer of value includes sending a signal to at least one of a data sender and a data receiver, the signal representing information including an indication of the enabled data transfer method, the enabled data transfer method being selectable by the at least one of the data sender and the data receiver to perform the transfer of value” as recited in independent claim 19.

“evaluate a plurality of data transfer methods based on the condition, and enable the data transfer method of the plurality of data transfer methods that best satisfies the condition, wherein the condition includes the maximum transfer of value latency and wherein the data transfer method that best satisfies the condition involves an intermediary system and wherein evaluating the plurality of data transfer methods includes determining that a latency introduced by involving the intermediary system results in an overall transfer of value latency less than the maximum transfer of value latency” as recited in independent claim 20.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
Smith, David  (US Pub. No. 20130151792) discloses a processor configured to share data with at least one further processor module processor; and a memory mapped peripheral configured to communicate with at least one further processor memory mapped peripheral to control the sharing of the data, wherein the memory mapped peripheral includes a sender part including a data request generator configured to output a data request indicator to the further processor module dependent on a data request register write signal from the processor; and an acknowledgement waiting signal generator configured to output an acknowledgement waiting signal to the processor dependent on a data acknowledgement signal from the further processor module, wherein the data request generator data request indicator is further dependent on the data acknowledgement signal and the acknowledgement waiting signal generator acknowledgement waiting signal is further dependent on the acknowledgement waiting register write signal.

Kobayashi et al (US Pub. No. 20190081903) disclose a system and method having a transfer device includes one or more hardware processors configured to function as a control unit and a first transfer unit. The control unit is configured to, by referring to scheduling information  indicating a schedule of a timing at which data transfer occurs, dynamically control a maximum data request size that transfer of the data from a first storage unit to a second storage unit can be requested without waiting for reception of read completion notification. The first transfer unit is configured to read the data from the first storage unit and transfer the data to the second storage unit in units of maximum data transfer size equal to or less than the maximum data request size.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

March 3, 2022